Citation Nr: 0633618	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-06 033	)	DATE

	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic service disorder (PTSD) prior to June 13, 2001.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
beginning June 13, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD with an evaluation of 10 percent effective April 30, 
1999, the date of the veteran's claim.  

In December 2003 the Board remanded the issue of a rating in 
excess of 10 percent for PTSD to the RO for additional 
development, including the acquisition of VA psychiatric 
treatment records from the Pensacola VAMC and the Gainesville 
VAMC.  Those records have been obtained and made a part of 
the record.

In a rating decision dated in July 2006 the RO increased the 
rating for PTSD from 10 percent to 30 percent effective June 
13, 2001.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD beginning June 13, 2001, is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

Prior to June 13, 2001, the veteran's PTSD was productive of 
symptoms such as depressed mood, insomnia, nightmares, 
intrusive thoughts, problems with authority, and some 
concentration problems, but these (and other) symptoms 
imposed no more than a slight impairment upon the veteran's 
social and occupational functioning.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
prior to June 13, 2001, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 C.F.R. § 4.126. 

The rating schedule provides for a 10 percent rating when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The symptoms for the preceding ratings follow the phrase 
"such symptoms as" which indicates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Accordingly, the Board is not required 
to find the presence of all, most, or even some, of the 
enumerated symptoms for any particular rating.  The list of 
symptoms merely provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Board must 
consider all symptoms of the veteran's condition which affect 
the level of occupational and social impairment.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002). 

A global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  A GAF score of 71-80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, and result in no more 
than slight impairment in social, occupational, or school 
functioning.  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary 871 (3d Coll. 
ed. 1988).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Facts.  VA treatment records dated in March 1999 advise that 
the veteran "meets the criteria for PTSD having numerous 
symptoms listed in DSM II, including sleep and concentration 
problems, [illegible], nightmares, and intrusive thoughts."  
A letter dated in April 1999 from the Pensacola Vet Center 
advises that the veteran has an Axis I diagnosis of "Post-
Traumatic Service Disorder, chronic with symptoms manifest;" 
and informs that the veteran "has committed to long term 
therapy and has entered individual treatment [sic] for his 
Post-Traumatic Service Disorder (PTSD)."  Subsequent 
treatment notes dated in September 1999 advise that the 
veteran "reports nightmares and almost continuous intrusive 
thoughts of Vietnam."  

In March 2000 the veteran underwent a compensation and 
pension (C&P) examination.  During the examination the 
veteran's mood was depressed and his affect somewhat guarded; 
however, the examiner noted that the veteran's dress was 
appropriate and his hygiene adequate.  The examiner also 
observed no abnormality of posture or gait.  The veteran 
reported that he had had severe nightmares since his tour of 
duty in Vietnam.  He also reported that he suffered from 
insomnia, and that he had problems with authority, difficulty 
concentrating, and memory lapses; however, the examiner 
averred that these symptoms did not appear to affect the 
veteran's performance as a truck driver.  In addition the 
examiner reported that the veteran's cognitive functions of 
orientation, memory, and abstract thinking were intact.  The 
examiner also found no evidence of auditory or visual 
hallucination, perceptual deficit, or psychosis, and the 
veteran denied being suicidal or homicidal.  Diagnoses were 
as follows:

Axis I:		PTSD with a history of drug use
Axis II:	None.
Axis III:	None.
Axis IV:	Emotional problems.
Axis II:	His current GAF score from PTSD alone is 
75.  

The record contains no other treatment records dated prior to 
June 2001, and none have been identified by the veteran.

Analysis.  While the evidence dated prior to June 13, 2001, 
indicates that the veteran suffered from symptoms 
attributable to PTSD, his GAF of 75 indicates that he was 
generally functioning pretty well, with no more than slight 
impairment in social and occupational functioning.  In fact, 
the veteran reported that he enjoyed his long-time employment 
as a cross-country truck driver, and that he was married and 
the father of two children.  Moreover, the examiner reported 
that the veteran's cognitive functioning was intact, and 
stated that the veteran's sleeping problem, problems with 
authority, and memory lapses "did not seem to affect his 
work as a truck driver."  In any event, the veteran's 
symptoms, which according to his GAF score imposed no more 
than a slight impairment upon his social and occupational 
functioning, did not rise to the level of severity 
contemplated by a rating of 30 percent.  Accordingly, based 
on the evidence of record, which includes the report of a VA 
examination done in March 2000 and VA treatment records 
dating from March 1999 to June 2001, a rating in excess of 10 
percent prior to June 13, 2001, is not warranted.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's PTSD that would take the veteran's 
case so outside the norm as to warrant an extraschedular 
rating.  Nor does the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in July 2001, April 2004, 
and July 2005 satisfied the duty to notify provisions.  
Service medical records have been obtained and made a part of 
the file.  VA treatment records have also been obtained and 
made a part of the file.  In addition, the veteran underwent 
a VA examination in March 2000, the report of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  


ORDER

A rating in excess of 10 percent prior to June 13, 2001, for 
PTSD is denied.


REMAND

As stated before, in March 2000 the veteran underwent a C&P 
examination.  This examination was pursuant to the veteran's 
claim for entitlement to service connection for PTSD.  At 
that time he was found to be functioning at a GAF level of 
75; however, treatment notes dating from June 2001 indicate 
that the veteran's condition has worsened.  In July 2006 the 
veteran's rating was increased from 10 percent to 30 percent 
effective June 13, 2001.

In view of the evidence reflecting an increase in severity of 
the PTSD and the length of time that has lapsed since the 
veteran's last C&P examination he should be accorded a new 
examination.  38 C.F.R. § 3.159(c)(4).  Since the case is 
being returned, the record should also be updated to include 
any recent treatment records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his PTSD.  Even if no 
additional sources of treatment records are 
identified, all mental health records 
compiled since April 2002 by the VAMC 
patronized by the veteran should be 
obtained.  If no additional records exist 
the case file should be documented 
accordingly.

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist to determine the present status 
and severity of his PTSD.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings, should be reported in detail.  
The examiner should also ascertain and 
report the veteran's GAF score.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


